1

2

3                              UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5

6     YIORKIS PINEDA-LAURENCIO,                       Case No. 2:19-cv-00477-LRH-EJY
7           Petitioner,
                                                      ORDER GRANTING MOTION FOR
8            v.                                       EXTENSION OF TIME (ECF NO. 11)
9
      WILLIAM GITTERE, et al.,
10
            Respondents.
11

12

13          This action is a petition for writ of habeas corpus, pursuant to 28 U.S.C. § 2254,
14   by Yiorkis Pineda-Laurencio, a Nevada prisoner. Pineda-Laurencio has two separate
15   habeas corpus actions pending in this Court; the other is Case Number 3:18-cv-00592-
16   LRH-WGC. In this case, Pineda-Laurencio is due to file an amended habeas petition by
17   October 7, 2019. See Order entered July 8, 2019 (ECF No. 9) (90 days for amended
18   petition).
19          On October 3, 2019, Pineda-Laurencio filed a motion for extension of time,
20   requesting a 120-day extension of time, to February 4, 2020, to file his amended petition
21   (ECF No. 11). Petitioner’s counsel states that this extension of time is necessary in
22   order to further investigate this case, in particular his client’s possible brain damage and
23   its ramifications. Respondents do not oppose the extension of time. The Court finds that
24   the motion for extension of time is made in good faith and not solely for the purpose of
25   delay, and that there is good cause for the extension of time. The Court will grant the
26   extension of time as requested.
27          However, counsel is cautioned that, even in this relatively complex noncapital
28   habeas corpus action, this is an unusually long extension of time. Counsel has already
                                                  1
1    had the case for more than four months. The Court will not look favorably upon any

2    motion to further extend this deadline.

3           Further, this extension of time – and any other extension of time – is not intended

4    by the Court to extend or toll, or otherwise affect in any manner, any applicable

5    limitations period.

6           Finally, the Court notes that Pineda-Laurencio’s motion for extension of time

7    (ECF No. 11) mischaracterizes the relationship between this case and his other case,

8    Case Number 3:18-cv-00592-LRH-WGC. They are two separate cases. They have not

9    been consolidated. The orders entered on June 25, 2019 (ECF Nos. 7 and 8) only

10   reassigned this case to the undersigned United States District Judge; those orders did

11   not consolidate the cases. This case and Case Number 3:18-cv-00592-LRH-WGC

12   remain separate cases, albeit separate cases assigned to the same judge. The parties

13   must litigate them accordingly. This order has no impact on any deadline in Case

14   Number 3:18-cv-00592-LRH-WGC.

15          IT IS THEREFORE ORDERED that Petitioner’s Motion for Extension of Time

16   (ECF No. 11) is GRANTED. Petitioner will have until and including February 4, 2020, to

17   file a first amended habeas petition. In all other respects, the schedule for further

18   proceedings set forth in the order entered July 8, 2019 (ECF No. 9), will remain in effect.

19

20          DATED this 4th day of October, 2019.
21

22
                                                       LARRY R. HICKS
23                                                     UNITED STATES DISTRICT JUDGE
24

25

26

27

28
                                                  2
